UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THEEXCHANGE ACT For the transition period from to Commission file number 001-15757 IMAGEWARE SYSTEMS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0224167 (State or Other Jurisdiction of Incorporation or (IRS Employer Identification No.) Organization) 10815 Rancho Bernardo Rd., Suite 310 San Diego, CA 92127 (Address of Principal Executive Offices) (858) 673-8600 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-12 of the Exchange Act).YesoNoo The number of shares of common stock, with $0.01 par value, outstanding onAugust 10, 2012 was 68,717,951. Table of Contents IMAGEWARE SYSTEMS, INC. INDEX Page PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of June30, 2012 (unaudited) and December31,2011 1 Condensed Consolidated Statements of Operations for the three and six months endedJune30, 2012 and 2011 (unaudited) 2 Condensed Consolidated Statements of Comprehensive Income (Loss) for the three and six monthsended June30, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the six months ended June30, 2012and 2011 (unaudited) 4 Notes to unaudited Condensed Consolidated Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 38 ITEM 4. Controls and Procedures 38 PARTII. OTHER INFORMATION ITEM 1A. Risk Factors 38 ITEM 6. Exhibits 39 SIGNATURES -i- Table of Contents PARTI ITEM 1. FINANCIAL STATEMENTS IMAGEWARE SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, except share and per share data) June30, December31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $3at June30,2012 and $4 at December31, 2011 Inventory, net 45 Other current assets 94 66 Total Current Assets Property and equipment, net 18 Other assets 60 58 Intangible assets, net of accumulated amortization 63 Goodwill Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT Current Liabilities: Accounts payable $ $ Deferred revenue Accrued expenses Notes payable to related parties 65 Total Current Liabilities Derivative liabilities Pension obligation Other long-term liabilities 72 — Total Liabilities Shareholders’ equity (deficit): Preferred stock, authorized 4,000,000 shares: SeriesB Convertible Redeemable Preferred Stock, $0.01 par value; designated 750,000 shares,389,400 shares issued, and 239,400 shares outstanding at June30, 2012 andDecember31, 2011, reespectively; liquidation preference $607 and $786 at June30, 2012 andDecember31,2011, respectively 2 2 Common stock, $0.01 par value, 150,000,000 shares authorized; 68,667,357 and 67,995,620 shares issued at June30, 2012 and December31, 2011, respectively,and 68,660,653 and 67,988,916 shares outstanding at June30, 2012 and December31, 2011, respectively Additional paid in capital Treasury stock, at cost - 6,704 shares ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Shareholders’ Equity (Deficit) ) Total Liabilities and Shareholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -1- Table of Contents IMAGEWARE SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, except share and per share amounts) (Unaudited) ThreeMonthsEnded June30, SixMonthsEnded June30, Revenues: Product $ Maintenance Cost of revenues: Product 52 Maintenance Gross profit Operating expenses: General and administrative Sales and marketing Research and development Depreciation and amortization 15 7 26 14 Loss from operations ) Interest expense, net 5 9 Change in fair value of derivative liabilities ) ) Other income, net ) (4 ) ) ) Income (loss) before income taxes ) ) Income tax expense 3 2 3 4 Net income (loss) ) ) Preferred dividends ) Net income (loss) available to common shareholders $ $ $ ) $ ) Basic income (loss) per common share: Net income (loss) $ $ $ ) $ ) Preferred dividends ) Basic income (loss) per share available to common shareholders $ $ $ ) $ ) Basic weighted-average shares Diluted income (loss) per common share: Diluted income (loss) per share $ $ $ ) $ ) Diluted weighted-average shares The accompanying notes are an integral part of these condensed consolidated financial statements. -2- Table of Contents IMAGEWARE SYSTEMS, INC CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In Thousands) (Unaudited) ThreeMonthsEnded June30, SixMonthsEnded June30, Net income (loss) $ $ $ ) $ ) Foreign currency translation adjustment 20 ) ) Comprehensive income (loss) $ $ $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. -3- Table of Contents IMAGEWARE SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) SixMonthsEnded June30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization 26 14 Amortization of debt discount and debt issuance costs — Reduction in accounts payable from expiration of statute of limitations (316 ) — Change in fair value of derivative liabilities Stock issued in lieu of cash — 13 Stock based compensation Change in assets and liabilities Accounts receivable, net (72 ) Inventory, net (70 ) (9 ) Other assets (28 ) (19 ) Accounts payable (82 ) (13 ) Deferred revenue (326 ) Billings in excess of costs and estimated earnings on uncompleted contracts — (241 ) Accrued expenses (485 ) Pension obligation 6 41 Total adjustments Net cash used in operating activities (2,753 ) (682 ) Cash flows from investing activities Purchase of property and equipment (110 ) (8 ) Net cash used in investing activities (110 ) (8 ) Cash flows from financing activities Proceeds from exercised stock options 1 4 Proceeds from exercised stock purchase warrants — Dividends paid (203 ) — Repayment of notes payable (45 ) — Proceeds from issuance of notes payable — Net cash provided by (used in) financing activities (247 ) Effect of exchange rate changes on cash (15 ) (84 ) Net increase (decrease) in cash and cash equivalents (3,125 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $
